Citation Nr: 0926062	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease, to include as secondary to service-connected 
sarcoidosis with lesions involving ocular, pulmonary and 
hepatic systems.

2. Entitlement to a rating in excess of 30 percent for 
sarcoidosis with lesions involving ocular, pulmonary and 
hepatic systems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Board remanded this matter for 
further development in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims for service 
connection for a cardiovascular disease and for an increased 
rating for sarcoidosis by correspondence dated in August 
2003, February 2004, and November 2007.  The Board finds, 
however, that as this case must be remanded for additional 
development, a remedial notice for increased rating claims 
should be provided as a result of the recent court decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that in an April 2004 VA medical record, it 
was noted that the Veteran had recently applied for 
disability benefits from the Social Security Administration 
(SSA).  There is no indication in the claims file that the RO 
ever attempted to obtain the Veteran's SSA medical records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Assistance under the VCAA also shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the September 2007 remand, the Board had requested that 
the AMC/RO schedule the Veteran for a VA cardiovascular 
examination and a VA pulmonary examination and directed the 
examiner to answer certain questions or offer certain 
opinions.  The Veteran underwent both examinations in March 
2008, but the examiner did not specifically respond to all of 
the Board's directives.  For example, the examiner offered an 
opinion as to whether it was at least as likely as not that 
any diagnosed cardiovascular disorder was etiologically 
related to, or had been aggravated by the Veteran's 
sarcoidosis (the issue of secondary service connection), but 
did not give an opinion indicating whether any cardiovascular 
disease was otherwise related to service (the issue of direct 
service connection).  Given the documented May 1978 service 
treatment records wherein the Veteran had complained of chest 
pain while in service, the AMC/RO should request that the 
March 2008 VA physician review the file and associated 
examination notes and opine also on whether the Veteran's 
heart disorder is related to his period of active service.  
In addition, perhaps because the examiner found that 
pulmonary sarcoidosis was in remission, there was no response 
to specific questions posed in the Board's remand that are 
relevant to rating the severity of his service-connected 
sarcoidosis.  

The Veteran's representative, in his June 2009 brief, has 
requested that the case be remanded for the examiner to 
provide the necessary information required by the Board's 
September 2007 remand.  The Court has held that a remand by 
the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay, the case must be returned to the AMC/RO to 
rectify the inadequate March 2008 VA examinations and 
opinions. 

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received outpatient medical treatment from VA's 
New York Harbor Healthcare System; however, as the claims 
file only includes records from those facilities dated up to 
May 2005, any additional records from these facilities should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2008).  In particular, the 
AMC/RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A, 38 C.F.R. § 3.159, and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are fully complied with and 
satisfied in regards to the Veteran's 
increased rating claim.  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  If medical 
evidence utilized in processing such 
claim is not available, that fact should 
be documented by SSA and such notice 
entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran 
for his heart and sarcoidosis disorders 
and whose records are not found within 
the claims file.  Of particular interest 
are any outstanding records of evaluation 
and/or treatment of these disorders from 
VA's New York Harbor Healthcare System, 
from May 2005 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

4.  After all available records are 
associated with the Veteran's claims 
file, or the time period for the 
Veteran's response has expired, the 
Veteran is to be scheduled for VA 
cardiovascular and pulmonary examinations 
by the physician who examined him in 
March 2008.  Prior to this examination, a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

	A.  The physician is requested to 
give an opinion indicating whether any 
cardiovascular disease noted in the March 
2008 report is directly related to the 
Veteran's period of active service.

	B.  Further, the examiner should 
indicate which of the following (a), (b), 
or (c), best describes the impairment 
noted in the March 2008 examination 
caused by the Veteran's sarcoidosis:

(a) Cor pulmonale, or; cardiac 
involvement with congestive heart 
failure, or; progressive pulmonary 
disease with fever, night sweats, 
and weight loss despite treatment; 
or

(b) Pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control; or

(c) Pulmonary involvement with 
persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids.

	C.  Finally, the examiner is to 
indicate whether the Veteran suffers from 
cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension 
(shown by ECHO or cardiac 
catheterization), or episodes of acute 
respiratory failure, or requires 
outpatient oxygen therapy.  The examiner 
is to indicate whether any other systemic 
body system is involved.  

All opinions rendered by the examiner are 
to include sustainable reasons and bases, 
with references, when necessary, to 
information in the claims folder.

5.  If the March 2008 VA examiner is not 
available, then the Veteran is to be 
scheduled for a VA cardiovascular 
examination and a VA pulmonary 
examination pursuant to the instructions 
in the Board's September 2007 remand.  
All indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder and copies of this 
remand and the September 2007 remand must 
be made available to the physician(s) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiner(s).  All opinions rendered by 
the physician are to include sustainable 
reasons and bases, with references, when 
necessary, to information in the claims 
folder.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

